Citation Nr: 1444263	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  09-14 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for muscle spasm, mild degenerative changes, L5-S1; mild degenerative changes, lumbar spine (claimed as low back condition).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 2003 to October 2003, may 2005 to September 2005, and July 2006 to October 2007, with subsequent Active Duty For Training (ACDUTRA) and Inactive Duty For Training (INACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.


FINDING OF FACT

Extending the benefit of the doubt to the Veteran, his L5-S1 bulging disc and degenerative joint disease (DJD) was caused by an in-service event and is related to active service.


CONCLUSION OF LAW

The criteria for service connection for L5-S1 bulging disc and DJD are met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).
Given the favorable disposition of the claim of entitlement to service connection, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The law provides that active military service is active duty.  This includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty.  Active service also includes a period of inactive duty training (INACDUTRA) during which the Veteran was disabled from an injury incurred in the line of duty during such training; however service connection is granted only for injuries, not diseases, incurred during inactive duty training.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2013); see also VAOPGCPREC 86-90; Brooks v. Brown, 5 Vet. App. 484, 485-86 (1993). 

The Court has clarified that the language of 38 U.S.C.A, §§ 101 and 1112-1137 (West 2002) clearly indicates that the presumptions of service connection and aggravation do not apply where the claim is based on a period of ACDUTRA or INACDUTRA. See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal consistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

III.  Analysis

The Veteran contends that he should be service-connected for his his muscle spasm, mild degenerative changes, L5-S1; mild degenerative changes, lumbar spine, as a result of an injury incurred in service.
The Veteran satisfies the first threshold element for service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a June 2014 Compensation and Pension (C&P) examination, the Veteran was diagnosed with L5-S1 bulging disc and degenerative joint disease (DJD).

The Veteran satisfies the second threshold element for service connection, an in-service incurrence or aggravation of a disease or injury.  Id.  A December 2004 Line of Duty (LOD) report notes that the Veteran was taken to the emergency room after he fell on ice.  The Board notes that that this LOD report classified the Veteran as on "Active Duty for Training" and that the injury occurred in the line of duty.  As a result, this injury qualifies as occurring during active duty.  38 C.F.R. 
§ 3.6(a) (2013); see also VAOPGCPREC 86-90; Brooks v. Brown, 5 Vet. App. 484, 485-86 (1993).

The Veteran satisfies the third threshold element for service connection, a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a February 2008 C&P examination, the examiner opined that it was less likely as not that the Veteran's current back condition was related to military service.  The examiner opinion was that it was due to the natural process of aging.  In an October 2011 C&P examination, the VA examiner diagnosed the Veteran with DJD of the lumbar spine but did not give an opinion as to whether it was related to military service.  

In a June 2014 C&P examination report, the examiner noted that MRI results showed lumbar lordotic curvature, anatomic alignment, and that vertebral body heights were maintained.  There was no evidence of vertebral body fracture or subluxation.  The MRI results showed disc desiccation and loss of disc height at L5-S1.  Specifically, there was a mild disc bulge and mild bilateral facet arthropathy without significant spinal canal or neural foraminal narrowing at L5-S1.  The VA examiner opined that the Veteran's condition was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  

The examiner's rationale was that there was a LOD dated December 15, 2004 stating that the Veteran fell on ice while participating in military training.  There was also an emergency room note from the same day where the Veteran was treated for an injury to his lower back after he fell on ice.  The Veteran was diagnosed with a lumbar strain and sacrum contusion.  The VA examiner noted that during the Veteran's testimony during the C&P examination, the Veteran stated that he had back pain since that incident.  The VA examiner noted that the medical and military records were silent re: any back injury or condition prior to the December 2004 incident.  The fall on the ice and trauma to the Veteran's lower back during his military training diagnosed as a lumbar strain and sacrum contusion was at least as likely as not associated to, and was the cause of, the Veteran's lumbar L5-S1 bulging disc and DJD.

As the evidence for and against the Veteran's claim is in relative equipoise, affording the Veteran the benefit of the doubt, his L5-S1 bulging disc and DJD is related to his military service and service connection is warranted.  38 C.F.R. 
§§ 3.6(a), 3.102, 3.303(2013). 


ORDER

Entitlement to service connection for an L5-S1 bulging disc and DJD is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


